

116 S4831 IS: Learning Opportunity and Achievement Act
U.S. Senate
2020-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4831IN THE SENATE OF THE UNITED STATESOctober 21 (legislative day, October 19), 2020Ms. Hirono (for herself, Mr. Booker, Mr. Van Hollen, Mr. Casey, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILL To provide resources for States, State educational agencies, local educational agencies, educators, school leaders, and others to measure and address instructional loss in students in kindergarten through grade 12. 1.Short titleThis Act may be cited as the Learning Opportunity and Achievement Act.2.PurposeIt is the purpose of this Act to provide resources for States, State educational agencies, local educational agencies, educators, school leaders, and others to measure and address instructional loss in students in kindergarten through grade 12. 3.FindingsCongress finds the following:(1)Children in every State were affected by school closures during the 2019–2020 school year, which resulted in fewer instructional days for the Nation’s 56,400,000 students in Kindergarten through grade 12, and caused instructional loss for these students.(2)Instructional loss for certain students, including Black and Hispanic students, low-income students, children with disabilities, English learners, Native students, migratory students, students experiencing homelessness, children and youth in foster care, and others, could be especially severe, com­pound­ing existing opportunity and achievement gaps. (3)Instructional loss for students who lack access to broadband connectivity and mobile devices, or who otherwise lack access to high-quality remote learning, remote instruction, and conducive learning environments, could also be severe.(4)Before the coronavirus pandemic, opportunity and achievement gaps between Black and Hispanic students and White students deprived the economy of the United States of between $310,000,000,000 and $525,000,000,000 per year in productivity, equivalent to 2 percent to 4 percent of gross domestic product. Furthermore, achievement gaps between low-income students and high-income students deprived the United States economy of between $400,000,000,000 and $670,000,000,000 per year in productivity, equivalent to 3 percent to 5 percent of gross domestic product.(5)Preliminary estimates indicate students will return for the 2020–2021 school year with roughly 70 percent of learning gains in reading relative to a typical school year, and, in some grades, with less than 50 percent of learning gains in mathematics, nearly a full year behind where they would have been under normal circumstances.(6)The average instructional loss due to recent school closures could be 7 months for all students, 10.3 months for Black students, 9.2 months for Hispanic students, and more than a year for low-income students.(7)Students in Kindergarten through grade 12 in the United States could lose between $61,000 and $82,000 in lifetime earnings solely due to co­ro­na­virus-related instructional loss.(8)Coronavirus-related instructional loss could result in reduced annual earnings for White students ($1,348 per year), but even further reduced earnings for Black students ($2,186 per year) and Hispanic students ($1,809 per year), resulting in $98,800,000,000 in reduced earnings per year.(9)Instructional loss caused by school closures and disruptions in learning could further compound learning, achievement, and opportunity gaps, reduce lifetime earnings, and harm competitiveness between the United States and other countries that mitigated the pandemic.(10)The pandemic has created new challenges for education, but educators have performed admirably and adjusted accordingly to educate students. However, more resources are needed to make sure the Nation’s 3,700,000 educators have the necessary tools to address instructional loss in students, especially at-risk or marginalized students. (11)Specifically, more resources are needed to support evidence-based approaches to professional development that will help educators in their efforts to more effectively use technology, address equity gaps in learning, and provide personalized instruction within continually changing learning environments.(12)Research has shown that, among other things, effective professional development for educators should be collaborative, job-embedded, content-based, and sustained.(13)Research has also shown that effective professional development for educators should be intensive, provide opportunities for coaching and expert support, and offer opportunities for feedback. 4.DefinitionsIn this Act:(1)ESEA definitionsThe terms Department, elementary school, evidence-based, institution of higher education, local educational agency, outlying area, paraprofessional, professional development, school leader, secondary school, Secretary, State, and State educational agency have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (2)Alaska Native and Alaska Native organizationThe terms Alaska Native and Alaska Native organization have the meanings given those terms in section 6306 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7546).(3)At-risk or marginalized studentsThe term at-risk or marginalized students means students in elementary or secondary school who are—(A)low-income students;(B)minority students; (C)children with disabilities;(D)English learners;(E)migratory students; (F)homeless children and youth; or(G)children or youth in foster care.(4)Child with a disabilityThe term child with a disability has the meaning given that term in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).(5)Community-based organizationThe term community-based organization means a public or private nonprofit organization with demonstrated effectiveness that—(A)is representative of a community or significant segments of a community; and(B)provides educational or related services to individuals in the community.(6)Distance learningThe term distance learning means the transmission of educational or instructional programming to geographically dispersed individuals and groups via telecommunications or physical materials that is aligned to the requirements of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).(7)English learnerThe term English learner has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(8)Homeless children and youthThe term homeless children and youth has the meaning given the term homeless children or youths in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).(9)Hybrid learningThe term hybrid learning means any combination of distance and in-person learning where distance learning represents a substantial component of the instructional model.(10)Migratory childThe term migratory child means a child or youth who made a qualifying move (as defined in section 1309 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6399) in the preceding 36 months—(A)as a migratory agricultural worker or a migratory fisher (as those terms are defined in such section); or(B)with, or to join, a parent or spouse who is a migratory agricultural worker or a migratory fisher (as those terms are defined in such section).(11)Native Hawaiian, Native Hawaiian community-based organization and Native Hawaiian educational organizationThe terms Native Hawaiian, Native Hawaiian community-based organization and Native Hawaiian educational organization have the meanings given those terms in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517).(12)Native studentsThe term Native students means students in elementary or secondary school who are American Indian, Alaska Native, or Native Hawaiian.(13)Poverty lineThe term poverty line means the poverty line (as defined by the Office of Management and Budget and revised annually in accordance with section 673(2) of the Community Services Block Grant Act) applicable to a family of the size involved.5.Professional development to address instructional loss in students(a)In generalThere are authorized to be appropriated, and there are appropriated, out of any amounts in the Treasury not otherwise appropriated, $2,250,000,000 to carry out part A of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6611 et seq.) for fiscal year 2022, of which, not less than 10 percent shall be used for activities under that part for school leaders (as such term is defined in that Act).(b)Emergency designation(1)In generalThe amounts provided by this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 6.Professional development grants(a)Grants authorizedFrom amounts made available under subsection (d), the Secretary shall award grants, on a competitive basis, to States to enable States to provide funds to local educational agencies for supplemental professional development opportunities for educators, paraprofessionals, specialized instructional support personnel, and school leaders regarding how to effectively deliver distance learning and hybrid learning models.(b)ApplicationNot later than 30 days after the date of enactment of this Act, the Secretary shall request applications for grants under this section. Each State desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including—(1)a plan to ensure that local educational agencies use evidence-based approaches to professional development, and approaches that are collaborative, job-embedded, content-based, and sustained in duration;(2)a description of how the local educational agencies in the State provide evidence-based professional development, at the time the application is submitted; and(3)a description of how the State will ensure that local educational agencies use grant funds to provide evidence-based professional development—(A) focused on distance learning and hybrid learning;(B)that supports at-risk and marginalized students, including low-income students, minority students, children with disabilities, English learners, migratory students, homeless children and youth, and children or youth in foster care; and (C)that is collaborative, job-embedded, content-based, and sustained in duration.(c)Uses of funds(1)In generalA State receiving a grant under this section shall use grant funds to provide funds to local educational agencies for supplemental professional development opportunities for educators, paraprofessionals, specialized instructional support personnel, and school leaders regarding how to effectively deliver distance learning and hybrid learning models.(2)Administrative costsA State may reserve not more than 10 percent of grant funds for administrative costs.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000.7.Training resource grants(a)Grants authorizedFrom amounts made available under subsection (e), the Secretary shall award grants, on a competitive basis, to eligible entities to enable those eligible entities to develop training resources for educators, paraprofessionals, specialized instructional support personnel, and school leaders, including online training resources. (b)Eligible entityIn this section, the term eligible entity means—(1)a State educational agency; (2)a local educational agency; or(3)an entity described in paragraph (1) or (2) in partnership with one or more of the following:(A)A public elementary school or secondary school.(B)A nonprofit institution of higher education.(C)A national nonprofit organization with experience researching, evaluating, and providing information and guidance, including best practices, on professional development or training programs or professional enhancement activities, which may include activities that lead to an advanced credential, for educators, paraprofessionals, specialized instructional support personnel, or school leaders.(D)An Alaska Native organization.(E)A Native Hawaiian community-based organization or Native Hawaiian educational organization.(F)A community-based nonprofit organization. (c)Application; priority(1)ApplicationNot later than 30 days after the date of enactment of this Act, the Secretary shall request applications for grants under this section. Each eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including—(A)a plan to develop evidence-based training resources;(B)a description of the eligible entity's experience creating evidence-based training resources; and(C)a description of how the eligible entity will use grant funds to create evidence-based training resources—(i)focused on distance learning and hybrid learning;(ii)that support at-risk and marginalized students, including low-income students, minority students, children with disabilities, English learners, migratory students, homeless children and youth, and children or youth in foster care; and (iii)that support approaches to professional development that are collaborative, job-embedded, content-based, and sustained in duration.(2)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities—(A)that serve a high rate of students who are from families at or below the poverty line; or (B)that serve a population with a high rate of COVID–19 infection. (d)Uses of funds(1)In generalAn eligible entity receiving a grant under this section shall use grant funds to develop evidence-based training resources for educators, paraprofessionals, specialized instructional support personnel, and school leaders, including online training resources. (2)Administrative costsAn eligible entity receiving a grant under this section may reserve not more than 5 percent of grant funds for administrative costs.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $100,000,000.8.Student support grants(a)Grants authorizedFrom amounts made available under subsection (e), the Secretary shall award grants, on a competitive basis, to eligible entities to enable those eligible entities to provide evidence-based tutoring services and related academic supports for at-risk or marginalized students, including low-income students, minority students, children with disabilities, English learners, migratory students, homeless children and youth, and children or youth in foster care, and Native students.(b)Eligible entityIn this section, the term eligible entity means—(1)a State educational agency;(2)a local educational agency; or(3)an entity described in paragraphs (1) or (2) in partnership with one or more of the following:(A)A public elementary school or secondary school. (B)A nonprofit institution of higher education.(C)A national nonprofit organization with experience researching, evaluating, and providing information and guidance, including best practices, on evidence-based professional development or training programs or professional enhancement activities, which may include activities that lead to an advanced credential, for educators, paraprofessionals, specialized instructional support personnel, or school leaders.(D)An Alaska Native organization.(E)A Native Hawaiian community-based organization or Native Hawaiian educational organization.(F)A community-based nonprofit organization.(c)ApplicationNot later than 30 days after the date of enactment of this Act, the Secretary shall request applications for grants under this section. Each eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including—(1)a description of the eligible entity's experience providing evidence-based tutoring services or related academic supports; and(2)a description of how the eligible entity will use grant funds to provide evidence-based tutoring services or related academic supports—(A)focused on addressing instructional loss due to COVID–19; and(B)that support at-risk and marginalized students, including low-income students, minority students, children with disabilities, English learners, migratory students, homeless children and youth, and children or youth in foster care, and Native students.(d)Uses of funds(1)In GeneralAn eligible entity receiving a grant under this section shall use grant funds to provide evidence-based tutoring services and related academic supports for at-risk or marginalized students, including low-income students, minority students, children with disabilities, English learners, migratory students, homeless children and youth, and children or youth in foster care, and Native students. (2)Administrative costsAn eligible entity receiving a grant under this section may reserve not more than 10 percent of grant funds for administrative costs.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000. 9.Innovation grants(a)Grants authorizedFrom amounts made available under subsection (d), the Secretary shall award grants, on a competitive basis, to local educational agencies to enable those local educational agencies to carry out the activities described in subsection (c).(b)ApplicationNot later than 30 days after the date of enactment of this Act, the Secretary shall request applications for grants under this section. Each local educational agency desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including a description of how the local educational agency will use grant funds to—(1) support evidence-based approaches to addressing instructional loss due to COVID–19; and (2)support evidence-based approaches to addressing instructional loss due to COVID–19 in at-risk and marginalized students, including low-income students, minority students, children with disabilities, English learners, migratory students, homeless children and youth, and children or youth in foster care.(c)Uses of funds(1)In generalA local educational agency receiving a grant under this section shall use grant funds (in an amount of not more than $50,000 each)—(A)to purchase evidence-based training resources for educators, paraprofessionals, specialized instructional support personnel, and school leaders;(B)to develop evidence-based training resources for educators, paraprofessionals, specialized instructional support personnel, and school leaders; or(C)to propose innovative, evidence-based projects to improve distance learning and hybrid learning for students.(2)PriorityIn awarding grants under this section, the Secretary shall give priority to local educational agencies—(A)that serve a high percentage of at-risk or marginalized students, including low-income students, minority students, children with disabilities, English learners, migratory students, homeless children and youth, or children or youth in foster care, or Native students; or(B)who plan to engage in projects that address instructional loss for at-risk or marginalized students, including low-income students, minority students, children with disabilities, English learners, migratory students, homeless children and youth, and children or youth in foster care, and Native students.(3)Administrative costsA local educational agency receiving a grant under this section may reserve not more than 5 percent of grant funds for administrative costs.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $25,000,000. 10.Learning Hubs(a)DefinitionsIn this section:(1)Eligible schoolThe term eligible school means a public elementary or secondary school—(A)with respect to which not less than 40 percent of students enrolled are children counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and(B)that is in compliance with the requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(2)Learning hubThe term learning hub means a supervised, on-campus learning environment where students, during times of physical school closure, have access to broadband connectivity (such as Wi-Fi), laptop computers, assistive technology devices, and other devices necessary for distance learning, school supplies, and technology and digital support services.(b)Program authorizedFrom amounts made available under subsection (f), the Secretary shall award grants, on a competitive basis, to local educational agencies to enable those local educational agencies to carry out the activities described in subsection (d) at eligible schools.(c)Application(1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall request applications for grants under this section. Each local educational agency desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including, at a minimum—(A)an assurance that the local educational agency has developed a high-quality distance learning curriculum for students in the learning hubs; and(B)an assurance that learning hubs will be required to meet Federal, State, Tribal, and local public health and safety guidelines, as applicable. (2)PriorityIn providing funds under this section, the Secretary shall give priority to local educational agencies that—(A)plan to serve a high percentage of at-risk or marginalized students, including—(i)low-income students, minority students, children with disabilities, English learners, migratory students, homeless children and youth, and children or youth in foster care;(ii)Native students; or(iii)students who lack internet and device access; and(B)have adopted high-quality distance learning models. (d)Uses of fundsA local educational agency receiving a grant under this section shall use grant funds to pay expenses related to the administration of learning hubs at eligible schools, including—(1)the cost of paying instructors who are educators, paraprofessionals, or specialized instructional support personnel who are employed by the local educational agency or eligible school receiving grant funds; or(2)the cost of broadband connectivity, laptop computers and other devices necessary for distance learning, school supplies, and technology and digital support services.(e)ReportNot later than 180 days after receiving a grant under this section, a local educational agency receiving a grant under this section shall submit a report to the Secretary containing information about the effectiveness of learning hubs at eligible schools that are supported with funds under the grant, including the number of students served. (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $25,000,000. 11.Best practices(a)Best practicesThe Secretary, acting through the Director of the Institute of Education Sciences, shall identify information about best practices for schools to measure and address instructional loss during the period of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19, especially for at-risk or marginalized students, including low-income students, minority students, children with disabilities, English learners, migratory students, homeless children and youth, and children or youth in foster care, and Native students. (b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall—(1)prepare and submit a report to Congress containing the information about best practices identified under subsection (a);(2)widely disseminate such information to States; and (3)make such information available on the Department’s website.12.Study on instructional loss Not later than 1 year after the date of enactment of this Act, the Secretary, acting through the Director of the Institute of Education Sciences, shall—(1)carry out a study to determine instructional loss in at-risk or marginalized students, including low-income students, minority students, children with disabilities, English learners, migratory students, homeless children and youth, and children or youth in foster care, during the period of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19; and (2)prepare and submit a report to Congress containing the results of that study.